    CASE 0:18-cv-01445-DSD-ECW Document 119 Filed 05/05/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


WEST PUBLISHING CORPORATION,

               Plaintiff/Counterclaim-Defendant,
                                                     Civ. File No. 18-CV-01445 (DSD/ECW)
        - against -

LEGALEASE SOLUTIONS, LLC,

               Defendant/Counterclaim-Plaintiff.


   CONSENT JUDGMENT AND STIPULATED PERMANENT INJUNCTION

        IT IS HEREBY STIPULATED AND AGREED, by and between

Plaintiff/Counterclaim-Defendant West Publishing Corporation (“West”), on the one

hand, and Defendant/Counterclaim Plaintiff LegalEase Solutions, LLC (“LegalEase”), on

the other hand, (collectively, the “Parties”), that this Consent Judgment and Permanent

Injunction (the “Permanent Injunction”) be entered in the present action as set forth

below without further notice or process:

        WHEREAS, the Parties have reached a private settlement; and

        WHEREFORE, upon the consent and request of West and LegalEase, IT IS

HEREBY ORDERED, ADJUDGED, and DECREED THAT:

        1.     LegalEase along with its previous, current, and future agents, servants,

employees, independent contractors, successors, and assigns, and all persons, firms and

corporations acting in concert with LegalEase (the “Enjoined Parties”), are enjoined

from:
    CASE 0:18-cv-01445-DSD-ECW Document 119 Filed 05/05/20 Page 2 of 3



              A.     Making available, storing, reproducing, distributing, publicly

                     displaying, or otherwise using Westlaw content, including without

                     limitation, the West Key Number System and the West Headnotes

                     (“Westlaw Content”);

              B.     Sharing Westlaw credentials with unauthorized individuals;

              C.     Creating or utilizing a computer program, automated process, or

                     “bot” to bulk copy, store, or distribute Westlaw Content;

              D.     Bulk reproducing or distributing Westlaw Content to third parties at

                     any third party’s direction; and

              E.     Directly or indirectly infringing West’s intellectual property in

                     Westlaw in any form.

       2.     West may, notwithstanding the provisions of the Protective Order (Dkt.

28), retain copies of any documents (including transcripts) produced to it in this action.

       3.     The Court shall retain jurisdiction to entertain such further proceedings and

to enter such further orders as may be necessary or appropriate to implement and/or

enforce the provisions of this Permanent Injunction. The Parties specifically consent to

personal jurisdiction and venue in the United States District Court for the District of

Minnesota.

       4.     This Permanent Injunction shall finally resolve this Action between West

and LegalEase, which action, including all claims and affirmative defenses asserted

therein, is hereby dismissed with prejudice.




                                               2
    CASE 0:18-cv-01445-DSD-ECW Document 119 Filed 05/05/20 Page 3 of 3



       5.      Each party shall bear its own attorney’s fees and costs in connection with

this Action.

       6.      Each party affirms that its consent to this Stipulation is given freely and

voluntarily, and after having had the opportunity to discuss same with its legal counsel.

       7.      The Clerk of the Court is hereby directed to mark this case closed.

 Dated: May 4, 2020

 MANATT, PHELPS & PHILLIPS, LLP                       HAMMOUD & DAKHLALLAH

 /s/ Scott T. Lashway                                 /s/ Kassem Dakhlallah
 Scott T. Lashway (pro hac vice)                      Kassem Dakhlallah
 Mara A. O’Malley (pro hac vice)                      Hammoud & Dakhlallah (pro hac
 Manatt, Phelps & Phillips, LLP                       vice)
 177 Huntington Avenue                                6050 Greenfield, Suite 201
 Boston, Massachusetts 02115                          Dearborn, Michigan 48126
 (617) 646-1401                                       ah@hdalawgroup.com
 SLashway@manatt.com
 MOMalley@manatt.com                                  Amanda R. Cefalu (#0309436)
                                                      Nathan Boone (#0398989)
 Lora Mitchell Friedemann (#0259615)                  60 South Sixth Street, Suite 3400
 Barbara Marchevsky (#0398256)                        Minneapolis, Minnesota 55402
 Fredrikson & Byron, P.A.                             Telephone: (612) 334-5014
 200 South Sixth Street, Suite 4000                   Facsimile: (612) 334-5050
 Minneapolis, Minnesota 55402                         amanda.cefalu@kutakrock.com
 (612) 492-7185                                       nathan.boone.@kutakrock.com
 lfriedemann@fredlaw.com                              Attorneys for LegalEase Solutions,
 bmarchevsky@fredlaw.com                              LLC
 Attorneys for West Publishing
 Corporation

 SO ORDERED:


 May 5, 2020                                      s/David S. Doty
                                                  David S. Doty, Judge
                                                  United States District Court



                                              3
